ICJ_148_WhalingAntarctic_AUS_JPN_2014-03-31_JUD_01_ME_09_FR.txt.                                                                                                      431




                      OPINION INDIVIDUELLE DE Mme LA JUGE SEBUTINDE

                 [Traduction]
                    Regret que la Cour n’ait pas précisé les limites du pouvoir discrétionnaire
                 conféré aux gouvernements contractants en vertu de l’article VIII et la mesure
                 dans laquelle la Cour est habilitée à examiner l’exercice de ce pouvoir — Regret,
                 en particulier, que la Cour n’ait pas précisé les critères qu’elle a utilisés aux fins de
                 déterminer si les permis spéciaux délivrés au titre de JARPA II l’ont été « en vue
                 de recherches scientifiques » — Manquement du Japon à se conformer pleinement
                 aux obligations procédurales prévues par le paragraphe 30 du règlement annexé à
                 la convention.

                    1. Je souscris, sur le principe, aux conclusions énoncées aux
                 points 1, 2, 3, 4, 5 et 7 du dispositif de l’arrêt et adhère de manière géné-
                 rale aux motifs sur lesquels elles reposent. Toutefois, j’estime que, à d’im-
                 portants égards, la Cour a manqué une occasion de développer son point
                 de vue et d’expliciter son raisonnement. Tel est notamment le cas en ce
                 qui concerne les limites du pouvoir discrétionnaire que l’article VIII de la
                 convention internationale pour la réglementation de la chasse à la baleine
                 (dénommée ci‑après la « convention ») confère à chaque gouvernement
                 contractant, ainsi que la mesure dans laquelle elle est elle‑même habilitée
                 à examiner l’exercice de ce pouvoir discrétionnaire. Selon moi, ces aspects
                 méritaient d’être approfondis. J’ai voté par ailleurs contre la conclusion
                 exprimée au point 6 du dispositif, selon laquelle « le Japon a respecté ses
                 obligations au titre du paragraphe 30 du règlement annexé à la conven-
                 tion internationale pour la réglementation de la chasse à la baleine dans
                 le cadre de JARPA II », car, selon moi, les faits portés à la connaissance
                 de la Cour ne viennent pas l’étayer. Tels sont les points précis auxquels la
                 présente opinion sera consacrée.
                    2. La Cour, dans son arrêt, passe très rapidement sur la question du
                 pouvoir discrétionnaire reconnu à l’Etat partie qui délivre un permis spé-
                 cial au titre de l’article VIII de la convention, sans approfondir celle de la
                 nature ou des limites de ce pouvoir (arrêt, par. 61). Or, comme elle l’in-
                 dique plus loin, c’est précisément sur l’exercice de ce pouvoir discrétion-
                 naire qu’elle était appelée à se prononcer (ibid., par. 67).


                        I. Nature et portée du pouvoir discrétionnaire reconnu
                          à un État au titre de l’article VIII de la convention

                   3. La convention représentait une tentative historique des Etats parties
                 (qui regroupent nations baleinières et non baleinières) de réglementer la
                 chasse à la baleine, eu égard à leur intérêt commun « d’assurer la conser-
                 vation de l’ensemble des espèces de baleines, tout en permettant leur

                                                                                                     209




8 CIJ1062.indb 547                                                                                           18/05/15 09:29

                      chasse à la baleine dans l’antarctique (op. ind. sebutinde) 432

                 exploitation durable » (arrêt, par. 56). Dans cette optique, elle était desti-
                 née à substituer à la chasse à la baleine non réglementée pratiquée de
                 manière unilatérale par certains Etats un mécanisme de réglementation
                 collective, les Etats parties décidant d’œuvrer de concert et de se confor-
                 mer aux obligations ainsi contractées en vue de protéger les intérêts, et de
                 réaliser les objectifs, qui leur étaient communs. C’est dans ce contexte
                 historique que doit être compris et évalué le pouvoir discrétionnaire visé
                 à l’article VIII de la convention.
                    4. L’article VIII établit un mécanisme en vertu duquel un Etat partie
                 ne peut délivrer un permis spécial autorisant la chasse à la baleine qu’« en
                 vue de recherches scientifiques ». Au vu de l’objet et du but de la conven-
                 tion, la recherche scientifique qu’il s’agit d’effectuer au titre d’un tel per-
                 mis est censée profiter non seulement à l’Etat qui le délivre, mais aussi à
                 la commission baleinière internationale (dénommée ci‑après la « CBI » ou
                 la « commission ») et à la communauté baleinière internationale dans son
                 ensemble. Toute chasse qui ne relève pas de tels permis est soumise aux
                 restrictions prévues par la convention. Ce pouvoir discrétionnaire conféré
                 par l’article VIII fait donc partie intégrante du mécanisme collectif de
                 réglementation, et son contenu et sa portée sont nécessairement limités.
                    5. Premièrement, le pouvoir discrétionnaire de délivrer un permis spé-
                 cial doit être exercé de manière judicieuse ou « raisonnable », et conformé-
                 ment à l’objet et au but de la convention. Deuxièmement, le permis en
                 question doit être délivré strictement à des fins de « recherche scienti-
                 fique ». Troisièmement, l’Etat qui le délivre doit veiller à ce que soient
                 fixées des limites de prises. Quatrièmement, enfin, il doit garantir le res-
                 pect des obligations de nature procédurale énoncées au paragraphe 30 du
                 règlement. Tels sont, en bref, les éléments à l’aune desquels la Cour aurait
                 dû évaluer l’exercice, par le Japon, de son pouvoir discrétionnaire de déli-
                 vrer des permis spéciaux au titre de l’article VIII de la convention.


                 II. Le critère d’examen permettant de déterminer si un programme
                  de chasse à la baleine entre dans les prévisions de l’article VIII

                    6. Je considère de même que, en exposant son critère d’examen (voir
                 arrêt, par. 67), la Cour aurait dû préciser les éléments d’appréciation spé-
                 cifiques utilisés pour déterminer si JARPA II entrait dans les prévisions
                 de l’article VIII, éléments qui, selon moi, découlent logiquement des prin-
                 cipes énoncés ci-dessus. En outre, la Cour se devait de tenir compte des
                 paramètres que les Etats parties à la convention jugent pertinents à cet
                 égard. Ces paramètres sont énoncés au paragraphe 30 du règlement, qui
                 indique ce que doit préciser toute proposition de permis spécial soumise à
                 l’examen du comité scientifique, et développés dans les résolutions et les
                 lignes directrices de la CBI, qui ont force obligatoire. Parmi celles-ci, les
                 lignes directrices contenues dans l’annexe P méritent sans doute de se voir
                 accorder un poids particulier puisqu’elles sont les dernières à avoir été
                 adoptées par consensus et que c’est sur ces directives que se basera le

                                                                                            210




8 CIJ1062.indb 549                                                                                 18/05/15 09:29

                      chasse à la baleine dans l’antarctique (op. ind. sebutinde) 433

                 comité scientifique lorsqu’il procédera à l’examen de JARPA II prévu en
                 2014. Ces éléments sont détaillés ci-dessous.
                    7. Pour déterminer si un permis spécial a été délivré « en vue de
                 recherches scientifiques », la logique imposait sans doute de commencer
                 par définir cette notion de « recherches scientifiques », telle qu’employée à
                 l’article VIII ou dans d’autres dispositions de la convention, puisque
                 celle‑ci ne le fait pas. Sans cette première étape, il est difficile de voir com-
                 ment on pourrait légitimement déterminer si un permis spécial a été déli-
                 vré « en vue de recherches scientifiques ».
                    8. Dans son arrêt, la Cour écarte à juste titre les critères mis en avant par
                 l’Australie aux fins de définir la notion de « recherches scientifiques », notant
                 que ces critères « semblent, pour l’essentiel, refléter ce que l’un des experts
                 cités par cet Etat a indiqué attendre d’un programme de recherche scienti-
                 fique bien conçu, plutôt que constituer un moyen d’interpréter la notion de
                 « recherches scientifiques » telle qu’utilisée dans la convention » (arrêt,
                 par. 86). Pour autant, elle se garde d’en donner sa propre interprétation, se
                 contentant d’affirmer qu’elle « ne juge … pas nécessaire d’établir d’autres
                 critères ou de proposer une définition générale de cette notion » (ibid).
                    9. Si j’admets qu’elle n’avait pas à se hasarder à offrir une définition
                 absolument précise de ce que recouvrent les « recherches scientifiques »
                 (tâche plus adaptée à des scientifiques qu’à des juristes), je considère
                 néanmoins que la Cour aurait à tout le moins dû s’arrêter sur le sens
                 grammatical ordinaire de cette notion (celui du dictionnaire), en tant que
                 point de départ de son analyse et de son raisonnement. Si la notion de
                 « science » est intrinsèquement floue, celle de « recherches scientifiques »
                 implique, dans son acception première, une « recherche systématique de
                 connaissances intéressant la structure et le fonctionnement du monde
                 physique et naturel par l’observation et l’expérience » (définition de
                 l’Oxford English Dictionary). Il me semble qu’il s’agit là d’une définition
                 exploitable, à partir de laquelle la Cour pouvait développer son raisonne-
                 ment et son analyse.
                    10. En ce qui concerne les paramètres ou les critères devant être pris en
                 considération lors de l’évaluation de l’exercice que fait un Etat partie de
                 son pouvoir discrétionnaire de délivrer des permis spéciaux au titre de
                 l’article VIII, je considère que la Cour aurait dû tenir compte des exi-
                 gences suivantes exprimées dans les dispositions de la convention, son
                 règlement et les résolutions de la CBI ayant force obligatoire.
                    11. Premièrement, le programme de chasse à la baleine pour lequel le
                 permis spécial est demandé doit, selon le paragraphe 30 du règlement,
                 inclure des objectifs de recherche définis. Si le règlement est muet sur le
                 degré de précision et de détail requis, il est possible de se référer à cet
                 égard à l’annexe P, aux termes de laquelle les objectifs de recherche
                 doivent être « quantifiés dans la mesure du possible ». A propos de leur
                 teneur, les lignes directrices contenues dans l’annexe P indiquent que ces
                 objectifs ne doivent pas nécessairement se rapporter exclusivement à la
                 conservation et à la gestion des baleines, la recherche pouvant également
                 viser à « améliorer la conservation et la gestion des autres ressources

                                                                                              211




8 CIJ1062.indb 551                                                                                   18/05/15 09:29

                      chasse à la baleine dans l’antarctique (op. ind. sebutinde) 434

                 marines vivantes ou l’écosystème dont les peuplements baleiniers font
                 partie intégrante [et à] mettre à l’épreuve les hypothèses qui n’ont pas de
                 lien direct avec la gestion des ressources marines vivantes ». Par ailleurs,
                 tout programme de recherche scientifique doit reposer sur une méthode
                 scientifique idoine.
                    12. Deuxièmement, l’article VIII impose expressément au gouvernement
                 contractant qui délivre un permis spécial à des fins de recherche scienti-
                 fique de fixer, outre toutes autres conditions qu’il juge opportunes, des
                 limites au nombre de baleines à mettre à mort. Le paragraphe 30 du règle-
                 ment indique que le permis doit préciser « le nombre, le sexe, la taille et la
                 population des animaux à capturer ». Si le gouvernement contractant dis-
                 pose d’une latitude considérable pour fixer les limites de prises, il doit le faire
                 d’une manière compatible avec l’objet et le but de la convention, des baleines
                 ne devant être mises à mort que dans la mesure nécessaire à la réalisation
                 des objectifs déclarés du programme de recherche scientifique. A cet égard,
                 l’annexe P, qui fournit des indications quant à la perception qu’a le comité
                 scientifique du juste équilibre à observer entre méthodes létales et non létales,
                 indique qu’une proposition de permis spécial doit comprendre « une évalua-
                 tion des raisons pour lesquelles les méthodes non létales … sont jugées insuf-
                 fisantes » (les italiques sont de moi). Ainsi, l’emploi de méthodes létales,
                 lorsque des solutions non létales constituent une option viable, pourrait
                 tendre à indiquer qu’un programme donné de chasse à la baleine n’est pas
                 véritablement conçu ou mis en œuvre « en vue de recherches scientifiques ».
                    13. Troisièmement, l’Etat qui délivre le permis doit s’assurer que le
                 programme de recherche scientifique proposé est conçu et exécuté de
                 manière à ne pas mettre en danger les stocks de baleines ciblés. A cet
                 égard, le paragraphe 30 du règlement dispose que la proposition de per-
                 mis doit indiquer « les effets potentiels [du programme de recherche] sur la
                 conservation de la population [de baleines] concernée ».
                    14. Enfin, le paragraphe 30 du règlement impose à l’Etat partie de sou-
                 mettre au préalable la proposition de permis au comité scientifique afin
                 que celui‑ci puisse l’examiner et formuler des observations. Cette obliga-
                 tion procédurale permet à la CBI et à son comité scientifique d’exercer
                 une surveillance sur la chasse à la baleine au titre d’un permis spécial,
                 tout en obligeant l’Etat délivrant ce permis à coopérer avec la commis-
                 sion, une obligation sur laquelle je reviendrai dans les paragraphes sui-
                 vants. Comme je l’ai déjà dit, il me semble, tout bien considéré, que tels
                 sont les critères ou les paramètres qui auraient dû guider et éclairer la
                 Cour dans l’accomplissement de la tâche exposée au paragraphe 67, et
                 qu’elle aurait dû les spécifier.


                                    III. Le devoir de coopération prévu
                                      au paragraphe 30 du règlement

                   15. J’ai voté contre le point 6 du dispositif de l’arrêt car je ne suis pas
                 d’accord avec le raisonnement et les conclusions de la Cour concernant le

                                                                                                212




8 CIJ1062.indb 553                                                                                     18/05/15 09:29

                      chasse à la baleine dans l’antarctique (op. ind. sebutinde) 435

                 respect par le Japon des obligations qui lui incombent au titre du para-
                 graphe 30 du règlement annexé à la convention. Selon moi, l’obligation
                 imposée par ce paragraphe ne se résume pas à une nécessité formelle et
                 procédurale de communiquer certaines informations au comité scienti-
                 fique, mais implique un devoir substantiel de coopération effective avec la
                 commission et ses organes subsidiaires, notamment le comité scientifique.
                 Dès lors, pour déterminer si le Japon a manqué aux obligations qui sont
                 les siennes en vertu du paragraphe 30 du règlement, la véritable question
                 qui se pose est celle de savoir non pas si le Japon a suivi les procédures
                 voulues en ce qui concerne JARPA II, mais s’il a honoré son obligation
                 de coopérer d’une façon effective avec la commission dans le cadre de ce
                 programme. Tel est le point que je me propose d’approfondir maintenant.
                    16. Rappelons que, dans le cadre du régime de réglementation collec-
                 tive institué par la convention, la commission (et ses organes subsidiaires,
                 tels que le comité scientifique) joue un rôle essentiel en matière de régle-
                 mentation de la chasse à la baleine, en imposant, par le biais de modifica-
                 tions du règlement, la protection d’espèces données et l’établissement de
                 zones de refuge, et en fixant les limites annuelles des prises. La commis-
                 sion est également chargée du suivi de la chasse à la baleine menée à des
                 fins scientifiques. C’est ce rôle de la CBI, considéré dans le contexte global
                 de l’objet et du but de la convention, qui est à la base du devoir de coo-
                 pération incombant aux Etats parties. A cet égard, l’article VIII de la
                 convention fait ainsi obligation à chaque gouvernement contractant de
                 « porter immédiatement à la connaissance » de la commission toutes les
                 autorisations de pratiquer la chasse au titre d’un permis spécial qu’il aura
                 accordées et de transmettre au comité scientifique, « [d]ans toute la mesure
                 du possible [et] à des intervalles d’un an au maximum », les renseigne-
                 ments de caractère scientifique qu’il aura obtenus grâce aux recherches
                 effectuées en vertu d’un tel permis. (Voir art. VIII, par. 1 et 3.)
                    17. En outre, le paragraphe 30 du règlement, qui fait partie intégrante
                 de la convention, a été introduit en tant que garantie procédurale devant
                 permettre d’assurer que les Etats parties ne se soustrairaient pas au devoir
                 de coopération prévu à l’article VIII. Ce paragraphe fait ainsi obligation
                 aux gouvernements contractants de soumettre à la CBI leurs propositions
                 de permis spéciaux « avant leur délivrance et dans un délai suffisant pour
                 permettre au comité scientifique de les examiner et de formuler un avis »
                 à leur égard. Le comité scientifique, quant à lui, est chargé d’examiner et
                 de commenter les propositions de permis spéciaux, et soumet à la CBI des
                 rapports et des recommandations à ce propos. La commission peut à son
                 tour adresser des recommandations au gouvernement contractant en rap-
                 port avec les propositions de permis. (Voir paragraphe 30 du règlement et
                 point M 4 a) du règlement interne de la CBI.) Il existe donc un lien entre,
                 d’une part, les obligations de notifier, de faire rapport et de diffuser les
                 renseignements scientifiques que prévoit l’article VIII et, d’autre part,
                 l’obligation de procéder à un examen préliminaire que prévoit le para-
                 graphe 30 du règlement : si la collecte et la diffusion d’informations scien-
                 tifiques sont au cœur de la mission de la CBI et font partie intégrante du

                                                                                           213




8 CIJ1062.indb 555                                                                                18/05/15 09:29

                      chasse à la baleine dans l’antarctique (op. ind. sebutinde) 436

                  système de réglementation collective établi par la convention, les procé-
                 dures d’examen prévues au paragraphe 30 représentent le mécanisme
                 ­permettant d’assurer un suivi de la chasse pratiquée au titre d’un permis
                  spécial et de protéger les intérêts collectifs des Etats parties.
                     18. La procédure d’examen prévue au paragraphe 30 vise à garantir
                  que l’article VIII sera appliqué comme l’entendaient les auteurs de la
                  convention. Tous les aspects d’une proposition de permis spécial sont
                  donc soumis à l’examen préalable du comité scientifique, y compris les
                  objectifs du programme de recherche, le nombre, le sexe, la taille, la
                  population des animaux à capturer, les possibilités données à des scienti-
                  fiques d’autres pays de participer aux travaux de recherche et les effets
                  potentiels de la chasse sur la conservation des stocks de baleines. Le
                  devoir de coopération incombant aux Etats parties doit être compris et
                  apprécié à la lumière des dispositions ci‑dessus, et dans le contexte des
                  objectifs globaux poursuivis par la convention. A cet égard, une coopéra-
                  tion effective impose à un Etat partie :
                 a) de soumettre à la commission les propositions de permis spéciaux
                    avant leur délivrance et dans un délai suffisant pour permettre au
                    comité scientifique de les examiner et de les commenter ;
                 b) de fournir à la commission, en ce qui concerne les propositions de
                    permis, les informations spécifiées aux alinéas a) à d) du paragraphe 30
                    du règlement ;
                 c) de prendre dûment en considération, de bonne foi, les avis et les recom-
                    mandations de la commission, en étant prêts à modifier en conséquence
                    les dispositions des permis en question ou la décision de les délivrer ;

                 d) de tenir le comité scientifique informé chaque année de l’état d’avan-
                    cement et des résultats de la recherche scientifique menée au titre de
                    permis spéciaux, notamment en fournissant des informations exactes
                    concernant toute modification de la mise en œuvre du programme de
                    recherche ; et
                 e) d’offrir des possibilités de collaboration à d’autres chercheurs de la
                    communauté scientifique internationale.
                    19. A l’aune de ces exigences, il ressort clairement du dossier de l’affaire
                 que JARPA II présente un certain nombre de manquements. Première-
                 ment, nonobstant la recommandation de la commission l’exhortant à ne
                 lancer aucun nouveau programme de chasse à la baleine au titre de permis
                 spéciaux dans l’Antarctique tant que le comité scientifique n’aurait pas
                 mené à bien un examen approfondi des résultats de JARPA, le Japon a
                 entrepris de mettre en œuvre JARPA II avant la fin des travaux du comité
                 (voir, par exemple, les résolutions 2003‑3 et 2005‑1 de la CBI). Deuxième-
                 ment, rien n’indique que le Japon ait dûment tenu compte des commen-
                 taires et des recommandations de la commission concernant certains
                 aspects controversés de JARPA II, tel le recours à des méthodes létales
                 (voir, par exemple, les résolutions 2005‑1 et 2007‑1 de la CBI). Troisième-
                 ment, bien que le plan de JARPA II fournisse l’essentiel des informations

                                                                                            214




8 CIJ1062.indb 557                                                                                 18/05/15 09:29

                      chasse à la baleine dans l’antarctique (op. ind. sebutinde) 437

                 requises en vertu du paragraphe 30 du règlement, une grande partie d’entre
                 elles ne sont pas suffisamment détaillées pour pouvoir être considérées
                 comme conformes aux lignes directrices pertinentes de la commission,
                 carence qui risque d’entraver l’examen de JARPA II que le comité scienti-
                 fique doit entreprendre prochainement. Quatrièmement, le Japon n’a pas
                 soumis les permis spéciaux délivrés pour JARPA II à l’examen préalable
                 du comité scientifique, contrairement aux prescriptions du paragraphe 30.
                 Etant donné que ces permis sont quasiment identiques à ceux délivrés au
                 titre de JARPA et que, dans sa mise en œuvre au moins, JARPA II se
                 distingue de son prédécesseur, il était impératif que le comité scientifique
                 ait la possibilité de les examiner et de les commenter au préalable. Cinquiè-
                 mement, comme il est noté au paragraphe 222 de l’arrêt, s’il existe des
                 preuves d’une collaboration entre les chercheurs de JARPA et ceux des
                 instituts de recherche japonais, rien ne démontre l’existence d’une coopé-
                 ration entre les chercheurs de JARPA II et ceux d’autres instituts de
                 recherche nationaux et internationaux en dehors d’un engagement figurant
                 dans le plan de JARPA II, indiquant que « la participation de scientifiques
                 étrangers sera la bienvenue, à condition que ceux‑ci remplissent les condi-
                 tions d’admissibilité établies par le Gouvernement japonais ».
                    20. En raison de ces manquements, et au regard du devoir incombant
                 aux Etats parties de coopérer de manière effective avec la commission, je
                 ne puis m’associer à la majorité pour conclure que « le Japon a respecté
                 ses obligations au titre du paragraphe 30 du règlement annexé à la
                 convention — dans le cadre de JARPA II ».

                                                                 (Signé) Julia Sebutinde.




                                                                                          215




8 CIJ1062.indb 559                                                                               18/05/15 09:29

